Name: Council Decision (EU) 2017/1912 of 9 October 2017 on the conclusion of the Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs
 Type: Decision
 Subject Matter: European construction;  consumption;  international affairs;  marketing;  Europe;  foodstuff;  agricultural activity
 Date Published: 2017-10-24

 24.10.2017 EN Official Journal of the European Union L 274/1 COUNCIL DECISION (EU) 2017/1912 of 9 October 2017 on the conclusion of the Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision (EU) 2016/2136 (1) the Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs (the Agreement) was signed by the Commission on 23 March 2017, subject to its conclusion at a later date. (2) The Parties agree to promote between each other the harmonious development of geographical indications as defined in Article 22(1) of the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS) (2) and to foster trade in agricultural products and foodstuffs with geographical indications originating in the Parties' territories. (3) Under the Agreement, although Iceland has not yet registered any protected geographical indications, geographical indications of Union agricultural products and foodstuffs will be protected in Iceland. The Agreement provides for a mechanism for updating the geographical indications list and for including new geographical indications at a later stage through a Joint Committee process. (4) Certain tasks for the implementation of the Agreement have been assigned to the Joint Committee set up pursuant to Article 10 of the Agreement, including the power to amend certain technical aspects of the Agreement and certain Annexes thereto. The procedure for establishing the Union's position in that Joint Committee on matters relating to the Agreement should be defined. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 11 of the Agreement (3). Article 3 The Commission shall represent the European Union in the Joint Committee set up pursuant to Article 10 of the Agreement (the Joint Committee). Amendments to the Agreement through decisions of the Joint Committee shall be approved by the Commission on behalf of the Union. If interested parties cannot reach agreement following objections to a geographical indication, the Commission shall adopt a position in accordance with the procedure laid down in Article 57(2) of Regulation (EU) No 1151/2012 of the European Parliament and of the Council (4). Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 9 October 2017. For the Council The President S. KIISLER (1) Council Decision (EU) 2016/2136 of 21 November 2016 on the signing, on behalf of the European Union, of the Agreement between the European Union and Iceland on the protection of geographical indications of agricultural products and foodstuffs (OJ L 332, 7.12.2016, p. 1). (2) Annex 1C to the Marrakesh Agreement Establishing the World Trade Organization, signed in Marrakesh, Morocco on 15 April 1994. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (4) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).